Third District Court of Appeal
                               State of Florida

                          Opinion filed July 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1159
                Lower Tribunal Nos. F08-23614, F14-8084
                          ________________


                             Kwanell Finnie,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Kwanell Finnie, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, HENDON and MILLER, JJ.

     PER CURIAM.
      Affirmed. See § 775.084(1)(b), Fla. Stat. (2008 and 2014) (providing,

inter alia, that a defendant qualifies as a habitual violent felony offender if he

was previously convicted of one or more enumerated felonies, and the

present offense was committed: a) while defendant was serving a prison

sentence or court-ordered supervision imposed as a result of a conviction

for an enumerated felony; or b) within five years of the date of conviction for

the last prior enumerated felony; or c) within five years of the date of

defendant’s release from a prison sentence or court-ordered supervision

imposed as a result of a prior conviction for an enumerated felony); §

775.084(2), Fla. Stat. (2008 and 2014) (providing: “For the purposes of this

section, the placing of a person on probation or community control without

an adjudication of guilt shall be treated as a prior conviction.”); Garcia v.

State, 237 So. 3d 1080 (Fla. 3d DCA 2017) (recognizing that defendant was

properly designated a habitual violent felony offender where the applicable

version of the statute defined a prior conviction as including a sentence of

probation). See also Ponton v. State, 73 So. 3d 70, 76-77 (Fla. 2011)

(holding that “since only one qualifying prior felony is needed for an HVFO

adjudication, it does not matter if the conviction for the qualifying prior felony

was entered together with, or separate from, convictions for other qualifying




                                        2
felonies, so long as the qualifying felony conviction was adjudicated

separately from and prior to the current offense”).




                                      3